Citation Nr: 1206510	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-47 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD. 


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to May 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision, in which the RO in Huntington, West Virginia, granted service connection and assigned an initial 50 percent rating for PTSD, effective August 20, 2009.  In November 2009, the Veteran filed a notice of disagreement (NOD).  In December 2010, a statement of the case (SOC) was issued and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In the December 2010 SOC, the RO denied the Veteran's claim for a TDIU.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina, which has certified the appeal to the Board.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that the claims file reflects that the Veteran was previously represented by The North Carolina Division of Veterans Affairs (NCDVA) (as reflected in an April 2001 Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In December 2011, the NCDVA revoked its power of attorney; although that letter reflects that the Veteran was notified, he has not obtained another representative, to date.  As such, the Board recognizes the Veteran as now proceeding pro se in this appeal.

In February 2012, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C)  (West 2002) and 38 C.F.R. § 20.900(c) (2011).

As a final preliminary matter, as explained in more detail below, the Board has characterized the appeal as also encompassing a claim for a TDIU, due to service-connected PTSD.

The Board's decision addressing the claim for an initial rating in excess of 50 percent for PTSD, is set forth below.  The claim for a TDIU due to PTSD is addressed in the remand following the order; this matter is remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Since the August 20, 2009 effective date of the award of service connection for PTSD, the Veteran's PTSD has primarily been manifested by depressed mood, anxiety, chronic sleep impairment (to include nightmares), mild memory loss, hypervigilance, exaggerated startle response, panic attacks, nightmares and flashbacks, and agitation; collectively, these symptoms reflect occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.
In this appeal, a September 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate what was then a claim for service connection for PTSD, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection was granted), as well as the type of evidence that impacts those determinations.  The October 2009 rating decision reflects the initial adjudication of the claim after issuance of the September 2009 letter.

After the award of service connection, and the Veteran's disagreement with the assigned rating, the December 2010 SOC set forth the pertinent rating criteria for evaluating psychiatric disorders (the timing and form of which suffices, in part, for Dingess/Hartman).

Post rating, an August 2010 letter provided notice to the Veteran regarding what information and evidence was needed to support the claim for a higher initial rating for PTSD, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  After issuance of this notice, and opportunity for the Veteran to respond, the RO readjudicated the claim for a higher initial rating as reflected in the December 2010 SOC.  Hence, the Veteran is not shown to be prejudiced by the timing of this later notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental SOC (SSOC), is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, and the report of an October 2009 VA examination.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran, and by his former representative, on his behalf..  The Board also finds that no additional RO action to further develop the record in connection with the claim. prior to appellate consideration, is required.

In November 2010, the RO requested the Veteran's Social Security Administration (SSA) records, but the SSA indicated that it had no record on file for the Veteran.  In this regard, the Board notes that the Veteran has not indicated that he is or has been in receipt of SSA benefits pertinent to the claim herein decided.  On these facts, the Board finds that no further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, , 20 Vet. App. 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned the initial  50 percent rating for the Veteran's PTSD pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, at no point since the August 20, 2009, effective date of the award of service connection has the Veteran's PTSD warranted a rating in excess of 50 percent.

Private treatment records include a September 2009 psychiatric evaluation at which time the Veteran reported that he did not have any friends, but tried to socialize with his wife and her friends when he felt up to it.  The Veteran complained of flashbacks, nightmares, significant sleep problems, avoidance of thought about traumatic events, withdrawal, and limited social interaction.  He was unable to tolerate crowds or interact with others and preferred to stay at home.  However, he denied any prior psychiatric treatment and denied any prior suicide attempts or hospitalization.  The psychiatrist opined that the Veteran's attention and concentration problems played a major role in his inability to obtain a graduate degree.

On mental status examination, the Veteran was casually dressed and was able to relate well.  Eye contact was good and he was a reliable historian.  Speech was within normal limits.  He was anxious.  Affect was congruent to his mood and he had a constricted affect.  He was oriented times three.  Attention and concentration were within normal limits.  Insight and judgment were also good.  Thought processes were goal-directed and logical.  He denied any auditory or visual hallucinations or suicidal or homicidal ideation.  The psychiatrist diagnosed chronic PTSD, assigned a GAF score of 40, and prescribed Remeron for the treatment of sleep problems and anxiety.

In October 2009, the Veteran underwent a VA initial evaluation for PTSD, at which time he presented with a history of combat service in the Republic of Vietnam.  He indicated that he had been married since February 1952 with one son, one daughter, and five grandchildren.  The Veteran described his marital relationship as "beautiful" and described familial relationships as "good."  As regards leisure pursuits, he went boating, read a lot, and occasionally attended church.  He did not like to be in crowds and described an isolative existence.  The Veteran denied any history of violence or assaultiveness.

On mental status examination, the Veteran was appropriately and casually dressed.  Speech was spontaneous, clear, and coherent.  He was cooperative during the examination.  The Veteran's affect was mildly constricted with a tense mood. He was oriented to person, time, and place.  Thought process and content were unremarkable.  He denied any delusions and understood the outcome of his behavior.  He denied any inappropriate behavior, obsessive or ritualistic behavior, panic attacks, and homicidal or suicidal thoughts.  Impulse control was fair.  The Veteran claimed that he had an anger problem that he was able to control.  PTSD had no effect on the Veteran's household chores, toileting, grooming, self-feeding, bathing, dressing and undressing, sports, and exercise; a slight effect on traveling and recreational activities; and a moderate effect on driving.  Remote and recent memory was normal while immediate memory was mildly impaired.  As regards employment, the Veteran indicated that he worked as an instructor at Ft. Bragg for two years prior to employment as a circulation librarian for three years which he ended due to his inability to be in crowds.  He retired from employment in December 1999.  The examiner diagnosed chronic PTSD, assigned a GAF score of 53, and opined that the Veteran's prognosis was fair.  The examiner opined that the Veteran had moderate symptoms of PTSD including hypervigilance, exaggerated startle response, paranoia, anxiety, avoidance of thoughts and feelings regarding trauma, intrusive thoughts, nightmares, depression, hyperarousal, problems concentrating, and isolation.  The examiner further opined that the Veteran was very isolative and felt uncomfortable when outside of his home and around others.  His interests were very solitary.  With the exception of his spouse, he did not like to be with others.  He also admitted to being very paranoid and cautious and felt that others might harm him.

Private treatment records dated in October 2009 reflect that the Veteran reported that his condition was about the same, but that his sleep had improved.  However, he had continued complaints of flashbacks and nightmares.  His affect was dull with a constricted affect.  The Veteran continued to deny audiovisual hallucinations as well as suicidal and homicidal ideations.  In January 2010, the Veteran reported that he still had flashbacks and nightmares.  He continued to self-isolate and complained of flashbacks.  He was disheveled and anxious.

The above-cited evidence reflects that the Veteran's PTSD has been manifested by depressed mood, anxiety, chronic sleep impairment (to include nightmares), mild memory loss, hypervigilance, exaggerated startle response, panic attacks, nightmares and flashbacks, and agitation.  In other words, the evidence demonstrates symptoms indicative of occupational and social impairment with reduced reliability and productivity.  This is a level of occupational and social impairment no greater than what is contemplated in the currently assigned in a 50 percent disability rating. 

At no point since the point since the August 20, 2009, effective date of the award of service connection has the Veteran's psychiatric symptomatology met the criteria for a rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran to have any suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships; or other symptoms that are characteristic of a 70 percent rating.  Rather, the Veteran was described as fully oriented, showing appropriate behavior, having no indications of psychotic hallucinations or delusions, and the ability to perform activities of daily living.  While the Veteran's appearance was described as disheveled in January 2010, on private examination in September 2009 and on VA examination in October 2009, his was appropriately and casually dressed.

The Board further finds that no assigned GAF score-53 on October 2009 VA examination, or 43 on September 2009 psychiatric evaluation-alone, provides a basis for assigning a rating in excess of 50 percent for PTSD.  

According to DSM-IV, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers.  GAF scores from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

In view of the above, the Board notes that the GAF of 53 seems to reflect a level of  impairment even less than that contemplated in the assigned 50 percent rating; clearly, then, this score provides no basis for higher rating. 


Conceivably, the GAF of 43 assigned by the private examiner suggests even greater impairment than that contemplated in the initial 50 percent rating assigned.  
However, the assigned GAF of 40 is not a persuasive indicator of the Veteran's functioning.   Neither the psychologist's own report, nor any other medical evidence pertinent to this period reflects that the Veteran then exhibited the symptoms identified in the DSM-IV as indicative of such a score.  In this regard, there was no evidence of impairment in reality testing or communication, or demonstrated major impairment several areas, such as family relations, judgment, thinking and/or mood.  Indeed, the Veteran reported maintaining relationships with his wife and children and while he claimed to not have any friends, he tried to socialize with his wife and her friends when he felt up to it.  The Board emphasizes that the actual, psychiatric symptoms shown-not merely an examiner's assessment of the severity of the disability, nor any assigned GAF(s)-provide the primary basis for the assigned rating.  38 C.F.R. § 4.126.  .

In determining that the criteria for an initial rating of 50 percent are not met, the Board points out that, in evaluating this claim, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

For the above-stated reasons, the Board finds that, since the August 20, 2009, effective date of the award of service connection for PTSD, the Veteran's psychiatric disability picture has more nearly approximated the criteria for a 50 percent rating rather than the 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it logically follows that the criteria for the maximum, 100 percent rating are likewise not met.

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson (cited above), and that  each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at each stage, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16 (a), 38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities consist of PTSD (rated as 50 percent disabling), prostate cancer, status post brachytherapy with residuals (rated as 40 percent disabling), diabetes mellitus, type II (rated as 20 percent disabling), and erectile dysfunction associated with prostate cancer, status post brachytherapy with residuals (rated as 0 percent disabling).  Consequently, the percentage requirements of 4.16(a) are met.

In October 2009, the Veteran filed a formal claim for a TDIU, citing "PTSD" as the reason he was unable to work.  Given the Veteran's request for a total rating, on these facts, the claim for a TDIU is essentially a component of his claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)  that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The Board notes that, the RO adjudicated the October 2009 claim for TDIU in a December 2010 SOC.

Although the Veteran has been examined in connection with his claim for an initial higher rating for PTSD, the October 2009 report of examination does not contain a clear, objective opinion with respect to the impact that his service-connected disabilities have on his ability to obtain and retain meaningful employment.  A new examination and medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim for a TDIU.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. §  3.159  (2011).  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).

Accordingly, the RO should arrange for the Veteran to undergo VA mental; disorders examination, by a psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for a TDIU due to PTSD(which is a claim for increase).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for examination of the Veteran, to ensure that all due process requirements are met, and that record before the examiner is complete. the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim should also include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychologist or psychiatrist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should describe the functional effects of the Veteran's PTSD on the Veteran's capacity to perform mental and physical acts required for employment. 

Then, the examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected PTSD, alone, renders him unable to obtain or retain substantially gainful employment.  In rendering the requested opinion, the physician should specifically consider and discuss the October 2009 VA examination report and private treatment records.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a TDIU due to PTSD.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate the claim in light of all pertinent evidence (to include all that added to the claims file since the RO's last adjudication of the claim).

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


